DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 6, 8-9, 13-16, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Searls et al. (U.S. Patent 7,145,782) in view of Jitaru (U.S. Patent 5,973,923).
As to claim 1, Searls discloses a power-supply circuit, as shown in figures 1-2 comprising:
a double-sided printed circuit board (PCB-20) comprising a first surface and a second surface, the second surface disposed opposite the first surface;
a first power stage (51a) mounted to the first surface of the PCB;
a second power stage (51b) mounted to the second surface of the PCB and disposed opposite the first power stage; and

Searls does not specifically disclose a first inductor mounted on the PCB opposite to the second surface.
Jitaru teaches packaging power converters as shown in figure 9 comprising a first inductor (26a) mounted on a surface of a PCB (28).
It would have been obvious to one having ordinary skill in the art before the effective filling date to have a teaching of Jitaru employed in the circuit of Searls in order to provide an excellent energy storage and magnetic flux to the power circuit.
As to claim 8, Searls discloses an electronic device, as shown in figures 1-3 comprising:
a plurality of multi-phase voltage regulators (columns 1-2), each voltage regulator comprising:
a double-sided printed circuit board (PCB-20) comprising a first surface and a second surface, the second surface disposed opposite the first surface;
a first power stage (51a) mounted to the first surface of the PCB;
a second power stage (51b) mounted to the second surface of the PCB and disposed opposite the first power stage;
a second inductor (46) mounted to the second surface of the PCB (20) and, wherein during operation, the first inductor and the second inductor produce electromagnetic noise in opposing phases; and

Searls does not specifically disclose a first inductor mounted on the PCB opposite to the second surface.
Jitaru teaches packaging power converters as shown in figure 9 comprising a first inductor (26a) mounted on a surface of a PCB (28).
It would have been obvious to one having ordinary skill in the art before the effective filling date to have a teaching of Jitaru employed in the circuit of Searls in order to provide an excellent energy storage and magnetic flux to the power circuit.
As to claim 15, Searls discloses a method for increasing a power density of a power-supply circuit as shown in figures 1-2, the method comprising:
mounting a first power stage (51a) on a first surface of a double-sided printed circuit board (PCB-20), the first power stage having a first pin arrangement;
mounting a second power stage (51b) on a second surface of the PCB (20), the second surface disposed opposite the first surface, the second power stage having a second pin arrangement that is mirrored to the first pin arrangement; and
mounting a second inductor (46) to the second surface of the PCB (20), wherein, during operation, the second inductor produce electromagnetic noise in opposing phases.
Searls does not specifically disclose a first inductor mounted on the PCB opposite to the second surface.
Jitaru teaches packaging power converters as shown in figure 9 comprising a first inductor (26a) mounted on a surface of a PCB (28).

As to claims 2, 9, and 16, Jearls as modified by Jitaru discloses a first capacitor (44) mounted to the first surface of the PCB; and a second capacitor (41) mounted to the second surface of the PCB and disposed opposite the first capacitor.
As to claims 6, 13, Jearls as modified by Jitaru discloses a pin arrangement of the second power stage (51b) is mirrored to a pin arrangement of the first power stage (51a).
As to claims 7, 14, and 20, Jearls as modified by Jitaru discloses a conductive pattern (23) disposed on the second surface of the PCB is mirrored to a conductive pattern disposed on the first surface of the PCB.

Claims 3, 10, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Searls in view of Jitaru as applied to claims above, and further in view of Luo (U.S. 2015/0372597).
Regarding 3, 10, and 17, Searls as modified by Jitaru discloses all of the limitations of claimed invention except for each of the first and second power stages comprise an HS MOSFET, an LS MOSFET, and a driver.
Luo teaches a multi-phase VR system as shown in figure 1 comprising a power stages (200) comprise an HS MOSFET (204), an LS MOSFET (206), and a driver (202).
.

Claims 3-4, 11-12, and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Searls in view of Jiratu as applied to claims above, and further in view of Zeng et al. (U.S 2009/0175014).
Regarding claims 3, 11, and 18, Searls as modified by Jiratu discloses all of the limitations of the claimed invention except for each of the first and second inductors are at least partially surrounded by an outer shield that transfers heat away from the PCB.
Zeng teaches an assembly circuit (60) as shown in figures 6A-6C comprising an inductor (62) is at least partially surrounded by an outer shield (magnetic material) that transfers heat away from the PCB (69).
It would have been obvious to one having ordinary skill in the art before the effective filling date to have a teaching of Zeng employed in the circuit of Searls and Jiratu in order to provide excellent EMI structure.
Regarding claims 4, 12, and 19, Searls as modified by Jiratu and Zend teaches the shield comprises a bonding surface (the surface of the conductive layer 61) disposed on a bottom portion of the shield, the bonding surface having an area extends across a width of the first and second inductors, respectively, for mounting to the PCB (69, see figure 6C).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.